THE LAW OFFICES OF DAVID L. SINGER, P.C.

150 Broadhollow Roads Suite 122 « Melville, New York 11747
Tel: (631) 923-2399 « Fax: (888) 321-8679
www.davidlsingerpe.com

DAVID L. SINGER, ESQ.
singer(@davidisingerpe.com

May 21, 2019
VIA ECF
Chambers of Magistrate Judge Ramon E. Reyes, Jr

Re: Proposed Case Management Plan
Freedom Mortgage v. Gregg
Index No.: 19 CV 00861-RRM-RER- (EDNY)

Dear Magistrate Judge:
Enclosed is our proposed case management plan. Plaintiff would not agree to our proposal.

Our client has been through a personal hell recently. His wife received a heart transplant
in California, which necessitated him moving out there and leaving his job. He was the
head custodian of Hempstead High School and lost his job because the district would not
allow him to take any more personal time. His wife recently died, and he moved back to
Uniondale. In addition, his daughter has the same condition and recently had a heart
surgery. He is in the process of getting his life together and trying to find a new job. He is
also suing the school district for how they treated him.

Respectfully, this is an inappropriate borrower for the plaintiff to target with a fast-track
federal court foreclosure action. Accordingly, we have proposed dates further in the future
on our proposed Case Management Plan to allow for Mr. Gregg a reasonable time to get
on his feet so that he can get an adequate job and apply for and get a modification in order
to settle the case.

Respectfully submitted,

a
ae

' DAVID L. SINGER, P.C.

  
 

vid L. Singer

Ce: Plaintiff's Counsel via ECF
Case 2:19-cv-00861-RRM-RER Document? Filed 04/09/19 Page 1 of 2 PagelD #: 71

 

UNITES STATES DISTRICT COURT 4 ee
EASTERN DISTRICT OF NEW YORK ; VIAS20 -
X ASE MANAGEMENT PLAN

 

FREEDOM MORTGAGE CORPORATION
Docket Number: 19-cv-861

Plaintiff,
-against-
TIMOTHY GREGG, NASSAU COUNTY
CLERK Defendant,
ween een ee eee ee eee eens X
Upon consent of the parties, it is hereby ORDERED as follows:
l. Defendants shall answer or otherwise move with respect to the complaint by 9/3/19 .
2. No additional parties may be joined after 6/28/19 .
3. No amendment of the pleadings will be permitted after 8/30/19 .
4, Date for completion of automatic disclosures required by Rule 26(a)(1) of the Federal
Rules of Civil Procedure, if not yet made: 6/17/19
5. The parties shall make required Rule 26(a)(2) disclosures with respect to:
(a) expert witnesses on or before N/A
(b) rebuttal expert witnesses on or before N/A
6. All discovery, including depositions of experts, shall be completed on or before
10/14/19 (Generally, this date must be no later than 6 months after the initia!
conference).
7. Pre-motion letters regarding proposed dispositive motions must be submitted within one

(1) weeks following the close of all discovery and responses are due one week later.

8. Do the parties consent to trial before a magistrate judge pursuant to 28 U.S.C.§636(c)?
(Answer no if any party declines to consent without indicating which party has

declined.)
[| Yes No
Case 2:19-cv-00861-RRM-RER Document 7 Filed 04/09/19 Page 2 of 2 PagelD #: 72

If parties answer yes, then fill out the AO 85 (Rev. 01/09) Notice, Consent, and Reference of a Civil
Action to a Magistrate Judge form. The form can be accessed at the following link:
http://www.uscourts.gov/uscourts/FormsAndFees/Forms/AOQ085 pdf.

9. A Telephone Conference set for 10/14/19
[mi |Plaintite or|__ Defendant (Check One).

, to be initiated by

 

* (The Court will schedule the conference listed above.)

10. Status Conference will be held on 11/18/19 .
* (The Court will schedule the conference listed above)

 

1. A Final Pretrial Conference will be held on 12/16/19 .
*(The Court will schedule the conference listed above.)

This scheduling order may be altered or amended upon a showing of good cause not
foreseeable at the date hereof.

Dated: Brooklyn, New York

 

 

RAMON E. REYES, JR.
UNITED STATES MAGISTRATE JUDGE

CONSENTED TO:

 

NAME
Attorney for Plaintiff -

ADDRESS 900 Merchants Concourse, Suite 201

VAR. -40b 2 RL NZL AA

E-mail:
Tel.:

Fax:

David L. Singer

NAME .
Attorney for Defendant !imothy Gregg

80. bict ha Robe MOHD Sone (C2
ADDRESS Deg 47 lée_ yy //P YP
E-mail: singer@davidisingefpc. com

Tel.: 631-923-2399
Fax: 888-321-8679

 
